
	
		I
		112th CONGRESS
		1st Session
		H. R. 123
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  certain tax relief permanent, and to repeal the estate tax.
	
	
		1.EGTRRA and JGTRRA tax relief
			 made permanent
			(a)Economic Growth
			 and Tax Relief Reconciliation Act of 2001Title IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001
			 is hereby repealed.
			(b)Income tax rates
			 on dividends and net capital gainSection 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is hereby
			 repealed.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			2.Reinstatement of
			 estate tax repealEffective
			 December 31, 2009, title III of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 is repealed and the Internal
			 Revenue Code of 1986 shall be applied and administered to estates of decedents
			 dying, gifts made, or generation skipping transfers as if the provisions of,
			 and amendments made by, such title had never been enacted.
		
